

114 S1182 RS: To exempt application of JSA attribution rule in case of existing agreements.
U.S. Senate
2015-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 714114th CONGRESS2d SessionS. 1182IN THE SENATE OF THE UNITED STATESMay 4, 2015Mr. Blunt (for himself, Mr. Schumer, Mr. Scott, Ms. Mikulski, Mr. Durbin, Mr. Johnson, Mr. Cardin, Mr. Wicker, Mrs. Gillibrand, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 7, 2016Reported by Mr. Thune, without amendmentA BILLTo exempt application of JSA attribution rule in case of existing agreements.
	
 1.Exemption of application of JSA attribution rule for existing agreementsIn the case of a party to a joint sales agreement (as defined in Note 2(k) to section 73.3555 of title 47, Code of Federal Regulations) that is in effect on the effective date of the amendment to Note 2(k)(2) to such section made by the Further Notice of Proposed Rulemaking and Report and Order adopted by the Commission on March 31, 2014 (FCC 14–28), such party shall not be considered to be in violation of the ownership limitations of such section by reason of the application of the rule in such Note 2(k)(2) (as so amended) to the joint sales agreement.December 7, 2016Reported without amendment